DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on June 16, 2021= has been entered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seitz et al. (US 2015/0320619).
With reference to claims 1-3 and 5-7, Seitz et al. (hereinafter “Seitz”) discloses an absorbent article (abstract) having a central chassis comprising a topsheet, a backsheet and an absorbent core [0066], the article further comprising:
 a front waist region (36) and a front waist edge (136); 
a back waist region (38) and a back waist edge (138); 
front and back belts comprising at least one elastic element [0095-0096]
wherein the front and back belts are joined at seams to form a waist opening and leg openings (figure 15); 
wherein the article has a Product Hip-to-Side Silhouette value of from about 0.5 to about 1.8, or about 1.3 (cl.2), or about 1.5 (cl.3) (see annotated Table 2 below); and
wherein the article has a Relaxed Product Side Length (shown below in annotated Table 2) that is greater than about 65% of the Relaxed Product Length and wherein the Relaxed Product Side Length is less than 150% of the Relaxed Product Length as set forth in claim 2 on page 11 where Seitz discloses that the Relaxed Product Length is less than about 250mm and greater than about 190mm.

65% of 190mm = 123.5mm and 150% of 190mm = 285mm (cl.1 and cl.5)
135% of 190mm=256.5(cl.6)
100% of 190mm = 190mm (cl. 7)
Each of the highlighted examples in annotated Table 2 meet the criteria of the claim.
[AltContent: oval][AltContent: oval]
    PNG
    media_image1.png
    442
    1469
    media_image1.png
    Greyscale


[AltContent: oval][AltContent: oval]
    PNG
    media_image2.png
    540
    1430
    media_image2.png
    Greyscale


With respect to claim 4, see the rejection of claim 1.
Seitz also discloses a Relaxed Product Side Length that is greater than about 75% of the Relaxed Product Length where the Relaxed Product Length as set forth in claim 2 on page 11 is less than about 250mm and greater than about 190mm and the Relaxed Product Side Length is 152mm or 178mm as set forth in the 1st inventive array (2 package array) – 1st and 2nd package in array, respectively, as shown in annotated Table 2 above. 
75% of 190mm =142mm.
With reference to claim 19, Seitz discloses an absorbent article (abstract) having a central chassis comprising a topsheet, a backsheet and an absorbent core [0066], the article further comprising:
 a front waist region (36) and a front waist edge (136); 
a back waist region (38) and a back waist edge (138); 
front and back belts comprising a first belt layer, a second belt layer, and an elastic layer therebetween [0095-0096]
wherein the front and back belts have a distal edge disposed in the waist region and a proximal edge disposed in the crotch region (figure 12), 

wherein the article has a Relaxed Product Side Length (shown above in annotated Table 2) that is greater than about 65% of the Relaxed Product Length and wherein the Relaxed Product Side Length is less than 150% of the Relaxed Product Length as set forth in claim 2 on page 11 where Seitz discloses that the Relaxed Product Length is less than about 250mm and greater than about 190mm.
65% of 190mm = 123.5mm and 150% of 190mm = 285mm
Each of the highlighted examples in annotated Table 2 meet the criteria of the claim.
Allowable Subject Matter
Claims 8 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9-13 and 15-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
The cited prior art of record fails to teach or fairly suggest an array of packages including two or more different sizes of absorbent articles where each of a first size and a different, second size absorbent article has a Product Hip-to-Side Silhouette value of from about 0.5 to about 1.8, a Relaxed Product Length of less than or equal to 320mm and greater than about 200mm and a side seam length greater than about 70% and less than about 100% of the Relaxed Product Length of the absorbent article.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELE M KIDWELL whose telephone number is (571)272-4935.  The examiner can normally be reached on Monday-Friday, 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELE M KIDWELL/           Primary Examiner, Art Unit 3781